714 N.W.2d 323 (2006)
475 Mich. 871
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Timothy Maurice BLACKMAN, Defendant-Appellant.
Docket Nos. 130502 & (31)(32). COA No. 257197.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the December 20, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions for remand and appointment of counsel are also DENIED.